Exhibit 10.1
 
Termination of Executive Services Agreement
And
New Consulting Agreement


The parties involved in this Termination of Executive Services Agreement and New
Consulting Agreement (this “Agreement”) are Phototron Holdings, Inc., a Delaware
corporation (the “Company”) and Douglas Braun (“Mr. Braun”), and this Agreement
is entered into this 16th day of September, 2011.


The intent of this Agreement is to terminate the Executive Services Agreement
entered into on May 17, 2011, between Mr. Braun and the Company (the “Executive
Services Agreement”), and Mr. Braun’s employment as the President and Chief
Executive Officer of the Company and of Growlife, Inc., a Delaware corporation
and the Company’s wholly-owned subsidiary (“Growlife”), effective September 1,
2011 (the “Separation Date”).  The parties hereby agree as follows:


 
1.
Effective as of the Separation Date, the Executive Services Agreement is
terminated and of no further force and effect and Mr. Braun is no longer
employed as the President and Chief Executive Officer of the Company and of
Growlife.  Except as expressly provided herein, all responsibilities, duties and
obligations of Mr. Braun to the Company and of the Company to Mr. Braun shall be
terminated and of no further force or effect.



 
2.
Mr. Braun agrees and acknowledges that Mr. Braun received all amounts properly
due and owing to him as a result of his employment with the Company and Growlife
through the Separation Date, including accrued but unpaid vacation or sick leave
benefits.



 
3.
Mr. Braun agrees and acknowledges that he shall have no right to acquire
additional equity securities of the Company or its subsidiaries other than
pursuant to the Phototron, Inc. 2010 Stock Incentive Plan Stock Option Agreement
granted by the Phototron, Inc. to Mr. Braun on February 14, 2011 and assumed by
the Company on May 13, 2011, entitling Mr. Braun to purchase 2,351,187 shares of
the Company’s common stock, and the Phototron Holdings, Inc. 2011 Stock
Incentive Plan Stock Option Agreement granted by the Company to Mr. Braun on May
20, 2011, entitling Mr. Braun to purchase 4,500,000 shares of the Company’s
common stock (collectively the “Option Agreements”), each as modified
below.  The Company hereby (a) accelerates the vesting of all shares subject to
each Option Agreement such that Mr. Braun shall be entitled to purchase,
pursuant the exercise of options under such Option Agreement, one hundred
percent (100%) of the shares subject thereto, and (b) extends the termination
date of Mr. Braun’s right to exercise options under each Option Agreement such
that such right shall terminate upon the date immediately prior to the third
anniversary of the Effective Date (as defined below).  The parties agree and
acknowledge that except as expressly modified herein, all terms and conditions
of the Option Agreements are hereby ratified, confirmed and approved and shall
remain in full force and effect.  In the event of any conflict or inconsistency
between this Agreement and any Option Agreement, this Agreement shall govern.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
4.
Mr. Braun may take up to twenty-one (21) days to consider this Agreement.  Upon
Mr. Braun’s execution of this Agreement Mr. Braun will have seven (7) days to
revoke this Agreement.  In the event of revocation, Mr. Braun must present
written notice of revocation to the Company.  If seven (7) days pass without
such revocation, this Agreement will become binding and effective on the eighth
(8th) day after execution by Mr. Braun (the “Effective Date”).



 
5.
Mutual Release.



 
a.
Subject to Section 5(c) below, Mr. Braun, for himself and on behalf of his
successors, assigns, agents, attorneys, representatives, heirs, executors and
administrators (collectively, the “Braun Parties” and individually, a “Braun
Party”), hereby releases and forever discharges and agrees to hold harmless the
Company and its successors, assigns, officers, directors, shareholders,
employees, affiliates, subsidiaries, parent corporations, agents, attorneys and
representatives, past and present (collectively, the “Company Parties” and
individually, a “Company Party”) from any and all demands, claims, duties,
actions, obligations or causes of action, assessments, losses, damages,
liabilities, costs and expenses (including attorneys’ fees) of any kind, nature
or description, whether known or unknown, suspected or unsuspected, fixed or
contingent (collectively, the “Released Claims”), that Mr. Braun or any Braun
Party currently has or possesses, or had prior to the Effective Date or at any
time may have against the Company and/or against one or more Company Parties,
arising out of, based upon or in any way related to (i) Mr. Braun’s employment
relationship with the Company or the cessation thereof, and any claims for
compensation of any kind or damages of any kind whatsoever; (ii) all matters
arising out of any common law or federal, state, local or other governmental
statute, regulation, ordinance or wage order, including any federal, state or
local law (statutory or decisional) or regulation relating to employment; or
(iii) any other matter of any nature whatsoever.



 
b.
Subject to Section 5(c) below, the Company, for itself and on behalf of the
Company Parties, hereby releases and forever discharges and agrees to hold
harmless each of the Braun Parties from any and all Released Claims that the
Company or any Company Party currently has or possesses, or had prior to the
Effective Date or at any time may have against any Braun Party, arising out of,
based upon or in any way related to Mr. Braun’s business or employment
relationship with the Company or any other matter of any nature whatsoever.



 
c.
The releases set forth in this Section 5 shall not (i) release obligations
incurred pursuant to this Agreement; (ii) release claims in connection with
events occurring after the Effective Date; or (iii) preclude any party hereto
from enforcing its rights and remedies hereunder.

 
 
 
2

--------------------------------------------------------------------------------

 
 
 
d.
Mr. Braun, on behalf of the Braun Parties, and the Company, on behalf of the
Company Parties (collectively, the “Releasing Parties”), intend to waive and
release all rights the Releasing Parties may have under Section 1542 of the
California Civil Code, which provides as follows:



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT NOW
KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE
RELEASE, WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”


Mr. Braun and the Company, on behalf of the applicable Releasing Parties, hereby
waive the provisions of Section 1542 of the California Civil Code and any other
similar law of any other jurisdiction and acknowledge that this waiver is an
essential and material term of this Agreement.
 
 
e.
Mr. Braun, knowingly and voluntarily, of his own free will without any duress,
being fully informed and after due deliberation, accepts the terms of this
Agreement, including without limitation, the release set forth in this Section
5, and signs the same as his own free act.  Mr. Braun understands that as a
result of executing this Agreement, he will not have the right to assert that
the Company or Growlife unlawfully terminated its relationship with him or
violated any of his rights in connection with such termination.



 
f.
Mr. Braun and the Company, on behalf of the applicable Releasing Parties, hereby
represent and warrant to each other that they have not assigned or transferred,
in whole or in part, or purported to assign or transfer any claim or portion of
any claim against the other Releasing Parties, as applicable, which is covered
by this Agreement which they may now have or claim to have, of whatever kind or
nature, to any other person or entity in any manner including, without
limitation, assignment or transfer by subrogation or by operation of law.



 
g.
Each party hereto shall cause each of its successors, assigns, agents,
attorneys, representatives, heirs, executors, administrators, officers,
directors, shareholders, employees, affiliates, subsidiaries, parent
corporations, attorneys and representatives, as the case may be, to be bound by
this Agreement to the extent that it has the power to do so.



 
h.
This Agreement and compliance with this Agreement shall not be construed as an
admission by either party to the Agreement of any liability whatsoever, or as an
admission by either party of any violation of the rights of either party or any
person, violation of any order, law, statute, duty, or contract whatsoever
against either party or any person.  Both Parties specifically disclaim any
liability to the other party or to any other person for any alleged violation of
the rights of either party or any person, or for any alleged violation of any
order, law, statute, duty, or contract on the part of the Company, its employees
or agents or related companies or their employees or agents.

 
 
 
3

--------------------------------------------------------------------------------

 
 
 
6.
Consulting Services.



 
a.
For a term of six (6) months after the Effective Date, Mr. Braun shall provide
consulting services to the Company, which services will include: work related to
the operating system, commission structure and business development in the
public and private educational industry (the “Consulting Services”).



 
b.
The Company will compensate Mr., Braun at the rate of five thousand dollars
($5,000) per month for Consulting Services, payable on the monthly anniversary
of the Effective Date, and no other compensation or reimbursements will be
provided by the Company to Mr. Braun for Consulting Services.



 
c.
Mr. Braun will be required to work at his home office or in person at the
Company’s office a minimum of one (1) day a week.



 
7.
Each of the Company and Mr. Braun (each, a “Representing Party”) represents and
warrants to the other that as of the Effective Date, the Representing Party has
all necessary power, authority and capacity to enter into this Agreement and has
taken all action necessary to consummate the transactions contemplated hereby
and to perform its obligations hereunder, and the Representing Party has duly
executed and delivered this Agreement, and this Agreement is a legal, valid and
binding obligation of the Representing Party, enforceable against the
Representing Party in accordance with its terms



 
8.
This Agreement and all matters arising hereunder or in connection herewith shall
be governed by and construed in accordance with the laws of the State of
California, without regard to conflicts of law principles.  This Agreement may
be executed by facsimile and in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.



IN WITNESS WHEREOF, the parties hereto hereby execute this Termination of
Executive Services Agreement and New Consulting Agreement.
 

     
Phototron Holdings, Inc.
 
 
 
/s/ Douglas Braun
   
/s/ Brian Sagheb
  Douglas Braun    
Brian Sagheb
CFO
 
  Date:                      9-16-11                            Date:
                     9-16-11                         

 
 
 
4